Citation Nr: 0005898	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-43 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to a higher (compensable) initial rating for 
residuals of shell fragment wounds of the right lower 
extremity and left buttocks with retained foreign bodies.

3.  Entitlement to a higher (compensable) initial rating for 
residuals of a fracture of the right fifth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1981 to December 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In July 1998, the Board remanded the 
issues set forth above for additional development of 
evidence.  The case is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence that 
he has a right leg disorder other than the disabilities for 
which he has already established service connection.

2.  The residuals of shell fragment wounds of the right lower 
extremity and left buttocks with retained foreign bodies 
primarily consist of superficial scars which are not poorly 
nourished with repeated ulceration, are not painful and 
tender on objective examination, and do not interfere with 
function of the right lower extremity or left buttocks. 

3.  There is no evidence that the residuals of a fracture of 
the right fifth toe are currently productive of any 
disability. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a right leg disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a compensable initial rating for 
residuals of shell fragment wounds of the right lower 
extremity and left buttocks with retained foreign bodies are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

3.  The criteria for a compensable initial rating for 
residuals of a fracture of the right fifth toe are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
4.40, 4.45, 4.56, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For A Right Leg 
Disorder.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
includes service connection for a disorder which is caused by 
a service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995). 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded by showing a link to service based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The Board notes that the veteran is currently service 
connected for residuals of a fracture of the right fifth toe 
and residuals of shell fragment wounds of the right lower 
extremity and left buttocks with retained foreign bodies.  
The veteran was previously service-connected for shell 
fragment wounds of the left lower extremity, however, this 
was corrected by the RO after the case was remanded.  The 
service connection award has been revised to show that the 
wounds were actually to the right lower extremity.  The 
veteran's representative has indicated that this action by 
the RO has rendered moot the issue of entitlement to service 
connection for a right leg disorder.  However, in light of 
the fact that the veteran himself has not specifically 
withdrawn his appeal with respect to this issue, the Board 
will render a decision.

The veteran's post-service service medical treatment records 
do not contain any references to a right leg disorder.  The 
report of an orthopedic consultation conducted by Gordon L. 
Thorn, D.O, F.A.O.A.O., in August 1996 shows that the veteran 
reported complaints pertaining to the shoulders and the left 
ankle, but he did not report complaints pertaining to the 
right leg.  The physical examination findings and diagnoses 
also did not pertain to the right leg.  

The report of an examination of the veteran's bones conducted 
by the VA in November 1998 shows that the veteran gave a 
history of being injured in service in 1989 when an explosive 
device detonated and threw shrapnel into his lower 
extremities.  The VA examiner noted that an emergency room 
note from service indicated that the shrapnel wounds were to 
the right thigh and calf and the left buttocks.  The wounds 
were debrided and the veteran was placed on antibiotics.  He 
was on light duty one to two weeks, and then returned to 
duty.  The veteran reported that he subsequently continued to 
have intermittent areas of involvement, but received no 
definitive treatment other than periodic pain pills.  After 
leaving service, he had no further medical evaluation or 
definitive treatment for the lower extremity problems.  He 
was also not receiving treatment or taking medications for a 
lower extremity disorder at the time of the examination.  He 
reported complaints of having an occasional dull throbbing 
pain in the right thigh which was precipitated by running.  

On examination, the veteran walked from the waiting room to 
the examination room with an essentially normal gait.  He was 
able to walk on his tiptoes and heels without difficulty.  He 
could duck walk without apparent pain.  He had multiple 
punctate scars over the posterior and medial aspect of the 
right thigh and right proximal calf.  He also had a small 
scar over the left buttock.  The pertinent diagnosis was soft 
tissue wounds to the left buttock and right lower extremity, 
service-connected.  The examiner noted that he had reviewed 
the veteran's records.  As stated above, the original 
emergency room record stated that the wounds were to the 
right thigh and calf and the left buttock.  The x-ray request 
on that day gave a history of a 20 year old infantryman with 
shrapnel of the right lower extremity and left buttock.  The 
interpretation of the films indicated that there was metallic 
density throughout the left lower extremity and buttocks with 
no bony involvement.  The VA examiner stated that he felt 
that it could safely be assumed that the x-ray report was 
incorrect [with respect to which lower extremity was 
involved].  Finally, the examiner indicated that in his 
opinion the veteran had been left with no functional 
impairment due to the "shrapnel" wounds that he received to 
the left buttock and right lower extremity.  

After reviewing all of the evidence of record, the Board 
finds that the veteran has not presented any competent 
evidence that he has a right leg disorder other than the 
disabilities for which he has already established service 
connection.  No disorder of the right leg was noted in the 
private orthopedic consultation report of August 1996, and 
the only right leg disorders noted on the VA examination in 
November 1998 were the shrapnel wound residuals for which 
service connection has already been granted.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board concludes that the claim for service 
connection for a right leg disorder is not well grounded.

II.  Entitlement To A Higher (Compensable) Initial Rating For 
Residuals
 Of Shell Fragment Wounds Of The Right Lower Extremity
 And Left Buttocks With Retained Foreign Bodies.

The veteran's claim for a higher initial disability rating is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board also finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded a disability evaluation 
examination.  He has declined a personal hearing.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  Since the appeal for higher 
evaluations arises from the initial rating decisions which 
established service connection for each disability and 
assigned the initial disability evaluations, the entire 
rating period is to be considered including the possibility 
of staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The issues have been 
characterized accordingly.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (1999), a 10 
percent rating may be granted for a superficial scar that is 
poorly nourished with repeated ulceration.  Under Diagnostic 
Code 7804, a 10 percent rating may be assigned if the scar is 
painful and tender on objective examination.  A compensable 
rating may be assigned under Diagnostic Code 7805 if there is 
limitation of function of the affected part.  Under 38 C.F.R. 
§ 4.31 (1999), however, when the requirements for a 
compensable evaluation are not met, a zero percent rating 
shall be assigned.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

The pertinent evidence has been summarized above in 
connection with the discussion of the claim for service 
connection for a right lower extremity disorder.  As noted 
above, the private orthopedic examination report from August 
1996 did not contain any complaints, findings, or diagnoses 
pertaining to a right lower extremity disorder.  Moreover, 
the VA examination report dated in November 1998 shows that 
the examiner concluded that the shrapnel wounds caused no 
functional impairment.  After considering all of the relevant 
evidence, the Board finds that the evidence shows that the 
residuals of shell fragment wounds of the right lower 
extremity and left buttocks with retained foreign bodies have 
not resulted in poorly nourished scars with repeated 
ulceration; the residual scars are not painful and tender on 
objective examination, and the residuals do not interfere 
with function of the right lower extremity or left buttock.  
The Board also notes that a compensable rating may not be 
assigned on the basis of disfigurement unless the scar is 
located on the head, face, or neck.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).  Accordingly, the Board 
concludes that the criteria for a compensable initial rating 
for residuals of shell fragment wounds of the right lower 
extremity and left buttock with retained foreign bodies are 
not met.

III.  Entitlement To A Higher (Compensable) Initial Rating 
For
 Residuals Of A Fracture Of The Right Fifth Toe.

The veteran's service medical records show that the veteran 
was injured in May 1986 when he dropped weightlifting 
equipment on the fifth toe of his right foot.  He was 
diagnosed as having a fracture of the right fifth proximal 
phalanx.  The service medical records do not reflect any 
subsequent problems pertaining to that injury.  

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for an injury of the foot which is moderate in degree.  A 20 
percent rating is warranted for a moderately-severe injury.  
A 30 percent rating is warranted for a severe injury.  A 40 
percent rating may be assigned if there is actual loss of use 
of the foot. Under 38 C.F.R. § 4.31 (1999), however, a zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met.  

After considering all of the relevant evidence, the Board 
finds that there is no evidence that the residuals of a 
fracture of the right fifth toe are currently productive of 
any disability.  Neither the private orthopedic examination 
report, nor the VA examination report contains any mention of 
impairment due to the fracture of the right fifth toe.  A 
moderate injury of the foot has not been demonstrated.  
Accordingly, the Board concludes that the criteria for a 10 
percent rating for residuals of a fracture of the right fifth 
toe are not met.

Further, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1)(1999).  There has been no showing 
that the veteran's service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  He has not been 
hospitalized for the disorder and there has been no objective 
evidence submitted that the veteran is unemployable due to 
the disability or that he has lost substantial periods of 
time from work.  Under these circumstances, the Board finds 
that the veteran has not demonstrated frequent periods of 
hospitalization or marked interference with employment so as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

1.  Service connection for a right leg disorder is denied.

2.  A higher (compensable) initial rating for residuals of 
shell fragment wounds of the right lower extremity and left 
buttocks with retained foreign bodies is denied.

3.  A higher (compensable) initial rating for residuals of a 
fracture of the right fifth toe is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

